Citation Nr: 1641898	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  13-31 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than February 1, 2011 for the grant of an increased (50 percent) rating for bilateral hearing loss with vertigo.

2.  Entitlement to a higher initial rating for right trigeminal neuropathy, rated noncompensable prior to January 26, 2016 and 10 percent disabling since that date.

3.  Entitlement to a higher initial rating for left trigeminal neuropathy, rated noncompensable prior to January 26, 2016 and 10 percent disabling since that date.

4.  Entitlement to a rating in excess of 40 percent for fibromyalgia/myofascial pain syndrome.

5.  Entitlement to a rating in excess of 40 percent for postoperative residuals, hypermotility of bilateral temporal mandibular joints.

6.  Entitlement to an increased rating for bilateral hearing loss with vertigo, rated 50 percent disabling prior to May 3, 2012 and 80 percent disabling from May 3, 2012 through January 25, 2016.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to October 1952 and from November 1955 to November 1959.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO made the following determinations: granted service connection for bilateral trigeminal neuropathy and assigned an initial noncompensable disability rating, from February 1, 2011; granted an increased (50 percent) rating for bilateral hearing loss, from February 1, 2011; denied a rating in excess of 40 percent for fibromyalgia/myofascial pain syndrome; and denied a rating in excess of 40 percent for postoperative residuals, hypermotility of bilateral temporal mandibular joints.

In September 2013, the RO granted an increased (80 percent) rating for bilateral hearing loss with vertigo, from May 3, 2012.

In April 2016, the RO made the following determinations: granted an increased (100 percent) rating for bilateral hearing loss with vertigo, from January 26, 2016; granted increased (10 percent) ratings for right and left trigeminal neuropathy, both from January 26, 2016; granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, from November 23, 2009 to May 3, 2012; and granted special monthly compensation (SMC) based on housebound criteria and loss of use due to deafness in both ears, both from January 26, 2016.

As the Veteran was granted a 100 percent rating for bilateral hearing loss with vertigo, from January 26, 2016, the rating for this disability during the period since January 26, 2016 will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A motion has been made to advance the case on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  Given that the Board is dismissing the appeal as withdrawn, the motion is moot.


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to an earlier effective date for the grant of an increased rating for bilateral hearing loss with vertigo, entitlement to higher initial ratings for right and left trigeminal neuralgia, and entitlement to increased ratings for fibromyalgia/myofascial pain syndrome, postoperative residuals, hypermotility of bilateral temporal mandibular joints, and bilateral hearing loss with vertigo.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, the Veteran and his representative submitted signed written statements in September 2016 in which it was indicated that the Veteran wished to "dismiss all of [his] appeals."  As the Veteran has withdrawn the appeal as to all issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


